Citation Nr: 0917934	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-26 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for status post residuals of a fracture of the right ankle 
with osteomyelitis, to include whether separate ratings are 
warranted under Diagnostic Codes 5000, 5271, and 7804.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO re-characterized the 
Veteran's service-connected right ankle condition as one 
disability: residuals of a fracture of the right ankle with 
osteomyelitis.  By that rating action, the Veteran was 
awarded a temporary total rating for this disability pursuant 
to the provisions of 38 C.F.R.       § 4.30 (based on a 
period of convalescence from September 4, 2003, to December 
31, 2003), with the 20 percent rating restored from January 
1, 2004, upon the termination of the temporary total rating.  
The Veteran filed a Notice of Disagreement (NOD) in October 
2005, which specifically contested the 20 percent rating 
assigned for his service-connected right ankle condition.

In a July 2006 rating decision the Veteran was granted a 
temporary total rating pursuant to 38 C.F.R. § 4.30, based on 
a surgical procedure for a total right ankle replacement 
which necessitated convalescence beginning on August 10, 
2005.  That rating decision also indicates that a 100 percent 
rating was assigned in accordance with the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5056, based on a 1-year 
period from September 1, 2005, through August 31, 2006, with 
the minimum 20 percent rating to be reinstated on September 
1, 2006.  The RO furnished the Veteran a Statement of the 
Case that addressed this matter in July 2006.  The Veteran 
filed his Substantive Appeal in August 2006, in which he 
continued to contest the assignments, as well as the 
reinstatements, of the 20 percent rating for his right ankle 
condition.

Due to the assignment of the temporary total ratings pursuant 
to section 4.30 and the assignment of a 100 percent schedular 
rating for the 1-year prescribed period pursuant to 
Diagnostic Code 5056, the RO has engaged in staged rating, in 
that the RO has assigned separate periods of times for 
different levels of compensation during the course of the 
Veteran's appeal of the denial of his claim for an increased 
rating for the service-connected right ankle condition, 
currently evaluated as 20 percent disabling.  As such, the 
question for consideration is the propriety of the staged-
ratings assigned during the course of this appeal.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

As will be discussed below, the Board believes that the issue 
concerning separate ratings under Diagnostic Codes 5000 (for 
osteomyelitis), 5271 (for limitation of motion due to 
arthritis), and 7804 (for surgical scars), as well as based 
on neurologic impairment involving the right ankle, may be 
reasonable inferred from the evidence of record.  Therefore, 
the Board will construe the issue, for purposes of this 
appeal, as listed on the cover page.

The Veteran testified at a formal Video Conference Hearing 
before the undersigned Veterans' Law Judge in January 2009.  
A transcript of that hearing has been associated with the 
claims file.  In January 2009, the Veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2008).

The Board observes that in the October 2005 NOD, and at the 
January 2009 hearing, the Veteran raised the issue of an 
extraschedular rating under 38 C.F.R.     § 3.321(b)(1), as 
well as the issue of an extraschedular total disability 
rating based on individual unemployability (TDIU) under 38 
C.F.R. § 4.16(b), in connection with his appeal of an 
increased schedular rating for his service-connected right 
ankle condition.  As such, the Board is not precluded from 
considering these issues.  See 61 Fed. Reg. 66749, VAOGCPREC 
6-69, slip op. at 15 (1996) (The issue of an extraschedular 
TDIU rating, based solely upon a disability which is the 
subject of a current appeal, may be considered a component of 
that increased-rating claim to the same extent that the issue 
of an extraschedular rating under section 3.321(b)(1) may 
be); AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to extraschedular consideration 
under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), 
for the status post fracture residuals of the right ankle are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's status post fracture residuals of the right 
ankle are manifested by degenerative and post-traumatic 
arthritis of the right ankle joint, as shown by x-ray 
evidence, and by painful and marked limitation of motion, at 
least for the periods prior to September 4, 2003, and from 
January 1, 2004 to August 9, 2005.

2.  The Veteran has experienced episodes of active infections 
in the right ankle characteristic of osteomyelitis within the 
past five years, at least for the period from November 1, 
2002 to August 31, 2006.

3.  The Veteran has tender and painful right ankle scars, at 
least for the period from November 1, 2002 to August 31, 
2006.

4.  The Veteran sustained a status post fracture of the right 
ankle resulting in prosthetic replacement of the right ankle, 
degenerative and posttraumatic arthritis, tarsal tunnel 
syndrome with peripheral neuropathy of the right ankle, 
tender and painful right ankle scars, and osteomyelitis; the 
disability is productive of chronic residuals consisting of 
severe painful motion, at least for the period from September 
1, 2006.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent for status 
post fracture residuals of the right ankle is not warranted, 
at least for the periods prior to September 4, 2003, and from 
January 1, 2004 to August 9, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2008).

2.  A separate 20 percent disability rating for osteomyelitis 
of the right ankle is warranted, at least for the period from 
November 1, 2002 to August 31, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 
5000 (2008).

3.  A separate 10 percent disability rating for superficial 
stable scars of the right ankle is warranted, at least for 
the period from November 1, 2002 to August 31, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.118, 
Diagnostic Code 7804 (2008).

4.  A 40 percent rating for status post fracture residuals of 
the right ankle, with right ankle replacement, degenerative 
and posttraumatic arthritis, tarsal tunnel syndrome with 
peripheral neuropathy of the right ankle, superficial stable 
scars, and osteomyelitis, is warranted, at least for period 
from September 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 
C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5056 (2008).

5.  The criteria for a combined disability rating in excess 
of 40 percent, except for the prescribed total ratings 
temporarily assigned pursuant 38 C.F.R. §§ 4.30 and 4.71a, 
Diagnostic Code 5056, for the status post fracture residuals 
of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 
5107 (2002); 38 C.F.R. §§ 4.30, 4.68, 4.71a, 4.118, 4.124a, 
Diagnostic Codes 5000, 5003, 5010, 5271, 7804, 5056, 8525 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
a disability rating in excess of 20 percent for status post 
right ankle fracture with osteomyelitis in the October 2004 
rating decision, he was provided notice of the VCAA in June 
2004.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in July 2006, August 2006 and October 2008, pertaining to the 
downstream disability rating and effective date elements of 
his claim, and was furnished a Statement of the Case in July 
2006 with subsequent re-adjudication in January 2007 and 
December 2008 Supplemental Statements of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the 
October 2008 Vazquez letter did not satisfy all of the 
elements required by the recent Vazquez-Flores decision.  
Nonetheless, the Veteran was not prejudiced in this instance, 
as the October 2008 letter did provide examples of the types 
of medical and lay evidence that the Veteran may submit (or 
ask VA to obtain) to support his claim for increased 
compensation.  In addition, the July 2006 Statement of the 
Case provided the Veteran with the specific rating criteria 
for his service-connected disability and explained how the 
relevant diagnostic codes would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  The 
Veteran's statements in the notice of disagreement and VA 
Form 9 as well as the testimony presented during the January 
2009 video conference hearing regarding the neurological 
defects, infections, pain and limitation of motion in the 
right ankle and the effect on his occupation and daily life 
demonstrated the Veteran was aware of the rating criteria and 
of what was required to substantiate his claim.  Based on 
this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and his representative.  Although 
the Board acknowledges that the VA examiners did not have 
access to the Veteran's claims file when he was examined, the 
examiners were informed of the relevant facts regarding the 
Veteran's in-service and post-service treatment for his 
fractured right ankle.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 303 (2008).  On each occasion, the examiners 
noted that the Veteran presented with medical records that 
detailed the Veteran's complete medical history, including 
the results of diagnostic testing and surgeries, of his 
fractured right ankle.  Id.  Moreover, the Board observes 
that consideration was given to the Veteran's private and VA 
medical records from 2003 to 2009, the Veteran's statements 
of symptoms, and the private and VA examinations in 
determining whether the Veteran was entitled to an increased 
rating based on the overall symptomatology presented in the 
record.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  
Thus, there is no indication that the VA examinations in this 
case are inadequate, or that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating 
for an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

The Veteran has established entitlement to service connection 
for status post right ankle fracture with osteomyelitis.  
With diseases, preference is to be given to the diagnostic 
code assigned to the disease itself.  If the rating is 
determined on the basis of residual conditions, then the 
diagnostic code appropriate to the residual condition will be 
added preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  In 
this case, the medical evidence discloses a history of staph 
infections at the site of the right ankle following surgeries 
before and after service, as wells as x-ray evidence of 
arthritis, associated with fracture residuals of the right 
ankle.  Thus, the Veteran's service-connected right ankle 
condition has been rated under hyphenated Diagnostic Codes 
5000-5271.

Under Diagnostic Code 5000, for osteomyelitis, acute, 
subacute, or chronic, a 10 percent evaluation is assigned for 
inactive osteomyelitis following repeated episodes without 
evidence of active infection in the past 5 years.  A 20 
percent evaluation is assigned for osteomyelitis with 
discharging sinus or other evidence of active infection 
within the past 5 years.  A 30 percent evaluation is assigned 
for osteomyelitis with definite involucrum or sequestrum, 
with or without discharging sinus.  A 60 percent evaluation 
is assigned for frequent episodes of osteomyelitis with 
constitutional symptoms.  A 100 percent evaluation is 
assigned for osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes or other continuous constitutional 
symptoms.  38 C.F.R.       § 4.71a.

Note (1), following Diagnostic Code 5000, provides that a 
rating of 10 percent, as an exception to the amputation rule, 
is to be assigned in any case of active osteomyelitis where 
the amputation rating for the affected part is no percent.  
This 10 percent rating and the other partial ratings of 30 
percent or less are to be combined with rating for ankylosis, 
limited motion, nonunion or malunion, shortening etc., 
subject, of course, to the amputation rule.  The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  A rating for osteomyelitis 
will not be applied following cure by removal or radical 
resection of the affected bone.

Note (2 ), following Diagnostic Code 5000, provides that the 
20 percent rating on the basis of activity within the past 5 
years is not assignable following the initial infection of 
active osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, two or more episodes following the initial infection 
are required.  This 20 percent rating or the10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2008).  

III.  Background and Analysis

The evidence shows that the Veteran was initially 
hospitalized during service in November 1977, after he 
sustained a fracture dislocation of the right ankle that was 
treated by closed reduction of the dislocation, and by open 
reduction and internal fixation of the fractures of the 
medial and lateral melleoli of the right ankle.  The 
postoperative course was complicated by staph infection 
involving purulent drainage mixed with the sanguinous 
drainage from the surgical wounds.  The staph infection was 
treated with incision and drainage of both wounds, with 
insertional suction irrigation tubing in the joint, and with 
a course of antibiotics.  X-ray examination by VA in October 
1979 revealed no abnormal bony reactions or signs of 
osteomyelitis.

Of record are VA and private treatment records dated between 
October 1996 to June 1997, which reflect that the Veteran 
received regular, approximately monthly treatment and 
medication for pain and severe limitation of motion of the 
right ankle.  A December 1996 private medical report reflects 
that the Veteran was diagnosed with right ankle arthritis and 
osteophyte formation and underwent a right ankle attempted 
arthroscopy, arthrotomy, removal of osteophytes and 
debridement of the ankle.  VA x-ray examination in April 1997 
revealed remote surgical and degenerative changes with 
narrowing of the joint spaces, no bony erosions, and no 
recent fracture or dislocations or acute bony changes.  
Additional medical evidence from March 1997 to June 1997 
showed limitation of motion of the right ankle with a 
diagnosis of severe degenerative joint disease.  No findings 
of osteomyelitis was indicated.

Entitlement to service connection for residuals of a fracture 
of the right ankle was granted by a January 1980 rating 
decision, and a 10 percent schedular rating was assigned.  In 
a rating decision dated November 1997, the schedular rating 
for the Veteran's right ankle condition was increased to 20 
percent pursuant to Diagnostic Code 5271.  That same rating 
decision also temporarily raised the Veteran's disability 
rating to 100 percent, in accordance with 38 C.F.R. § 4.30, 
following right ankle surgery in December 1996, but 
thereafter restored the schedular rating to 20 percent.  The 
Veteran did not initiate an appeal of this determination.  38 
U.S.C.A. § 7105 (West 2002).

In connection with the current appeal, VA medical records 
dated in January 2003, indicate that the Veteran complained 
of a right ankle infection for the past 2 months, noting that 
the affected area was red and inflamed with slight clear 
drainage.  He denied fever, chills or pain, and he was not 
febrile.  The physical examination revealed redness and 
swelling with a small opening in the center of the medial 
aspect of the right ankle.  There was no drainage noticed at 
the opening.  The x-rays of the right ankle revealed no 
evidence of osteomyelitis.  The assessment was of cellulitis 
in the right ankle.  A culture specimen of the wound was 
positive for staph aureus, which was treated with antiobiotic 
therapy.  When the Veteran presented for follow-up several 
days later, his right ankle was less painful, slightly 
reddened, nontender, and healing in the center area with no 
discharge.

Of record are private medical reports dated from July 2003 to 
September 2003.  These reports indicate that the Veteran 
presented with joint pain in the right ankle for which he 
requested surgical intervention.  He described his right 
ankle pain as focal around the ankle joint that occasionally 
radiated up into the leg and down into the right toe.  He 
also complained of chronic swelling and limited mobility of 
the right ankle joint, and related that he was unable to bear 
weight on the right foot.  The physical examinations 
conducted at that time, collectively, revealed that his 
muscle strength testing was 5/5 for all groups, and that his 
muscle tone was within normal limits.  Pain on palpation, 
circumferential of the anterior medial right ankle with bony 
exostosis, was appreciated; and limited dorsiflexion with 
crepitus was noted.  The anterior drawer and talar tilt were 
within normal limits.  During these treatment sessions, a 
magnetic resonance imaging (MRI) of the right ankle was 
performed in July 2003, showing diffuse grade 4 
chondromalacia and end stage osteoarthritis of the tibiotalar 
joint; an old Weber C fracture that had healed in anatomic 
alignment; and intact ankle ligaments and tendons.  An August 
2003 bone scan concluded with finding suggestive of an 
infectious process in the right ankle.  The impressions 
included septic arthritis of the right ankle joint with 
osteomyelitis, capsulitis of the right ankle joint, exostosis 
of the anterior right ankle with limited range of motion, and 
status post open reduction and internal fixation (ORIF) and 
incision and drainage (I&D) of the right ankle joint with 
continued pain.

According to the private medical reports, the Veteran 
underwent right ankle surgery on September 4, 2003, for a 
exostectomy and incision and debridement with deep cultures 
of the right ankle, due to chronic ankle pain, swelling and 
limited motion with findings of an infectious process, bony 
exostosis, limited dorsiflexion with crepitus, and a bony 
prominence on the medial malleolus with small sinus and no 
active drainage.  Postoperatively, the Veteran was treated 
with antibiotics for the infection in the right ankle 
following the right ankle surgery.

Additional private reports dated from October 2003 to 
December 2003 contained entries of cellulitis of the right 
ankle in October 2003, with no local signs of infection found 
on examinations in November 2003.  An x-ray report of the 
right ankle in November 2003 showed severe degenerative joint 
disease secondary to the right ankle fracture, retained 
hardware in the right ankle, and status post exostectomy of 
the anterior aspect of the right ankle joint.

In VA and private medical records dated from January 2004 to 
June 2004, it was noted that the Veteran continued to 
complain of constant and increased right ankle pain with some 
drainage in the area of the ankle joint.  There was evidence 
of erythema, increased warmth, swelling, and tenderness in 
the right ankle joint.  These records also contains an April 
2004 MRI of right ankle showing extensive metal artifact from 
prior surgery and posterior tibialis tendonitis; but there 
was no evidence of osteomyelitis, an abscess formation, 
extra-articular soft tissue masses or cysts, or joint 
effusion.

The Veteran received a VA examination in July 2004.  The 
Veteran reported that, following his right ankle surgery in 
September 2003, the condition of his ankle became worse, 
specifically with a decrease in mobility.  He complained of 
significant right ankle pain and swelling, being unable to 
bear weight, using a cane on and off prior to the September 
2003 surgery, using crutches for two months following surgery 
and using a cane almost all the time currently and more 
frequently than prior to the surgery.  He stated that he had 
pain constantly with an average intensity of five out of 10 
on a scale of one to 10 which increased to 8 to 10 out of 10 
with flare-ups.  Flare-ups were related to repetitive use, 
specific times of day and weather.  Flare-ups also 
additionally limited the right ankle range of motion.  He 
related additional complaints of warmth and redness in the 
area of right ankle on use; that he has an occasional problem 
with the ankle joint locking; and that the ankle definitely 
lacks endurance and fatigues easily.  He denied weakness, 
instability or giving away of the right ankle.

Upon physical examination, including physical therapy 
evaluation, by VA in July 2004, the examiner observed that 
the Veteran walked with a limp, favoring his right leg and 
bearing more weight on the left with his right foot abducted 
at the ankle.  The Veteran could not raise himself onto the 
toes of the right foot.  There was atrophy of the right calf, 
but no edema in the right lower extremity was detected.  The 
dorsalis pedis pulses were plus 1.5 on the right, compared to 
plus 1 on the left, and the posterior tibial pulses were plus 
3, bilaterally.  There was some mild erythema in the medial 
malleolus region, as well as tenderness to palpation anterior 
to the lateral malleolus region, in the right ankle; but 
there was no swelling or warmth detected.  When palpating on 
the medial malleolus region, there was an area of numbness 
but no warmth.  When compared to the left, there was 
prominence of the right ankle especially in the medial 
malleolus region.  On range of motion testing of the right 
ankle and foot, the Veteran complained of pain on active 
plantar flexion of the right foot at the ankle.  Active 
dorsiflexion was to 12 degrees; passive dorsiflexion was to 
15 degrees; active plantar flexion to 40 degrees; and passive 
plantar flexion to 42 degrees; active inversion was to 20 
degrees; passive inversion was to 22 degrees; active eversion 
was to 12 degrees; and passive eversion was to 15 degrees.  
According to the examiner, the Veteran experienced pain 
starting at the end of active range of motion.  The Veteran's 
active range of motion of the right ankle and foot, after 10 
repetitions, was plantar flexion to 38 degrees, dorsiflexion 
to 11 degrees, inversion to 18 degrees, and eversion to 12 
degrees.  Neurologically, the examiner detected no weakness 
with dorsiflexion or plantar flexion of the foot at the 
ankle, bilaterally; but the examiner did observe a positive 
diminished range of motion in all directions for the right 
ankle.  X-ray examination of the right ankle revealed 
findings which included prominent degenerative changes with 
marked narrowing of the joint space, and no signs of 
osteomyelitis.  The impressions included degenerative 
arthritis of the right ankle, posttraumatic secondary to the 
service-connected injury, recurrent osteomyelitis of the 
right ankle by history and marked diminished range of motion 
of the right ankle secondary to the service-connected injury.

Private and VA medical reports dated August 2005 to October 
2006 reflect that the Veteran underwent a total right ankle 
replacement on August 10, 2005.  When the Veteran was 
examined by VA in October 2006, approximately one year 
following the prosthetic replacement of the right ankle, he 
described daily flare-ups consisting of constant level-10 
pain, weakness, stiffness, and swelling in the right ankle 
that are precipitated by walking, standing, or any kind of 
weight bearing activity, and that occur every day and last 
about 3 to 4 hours.  He related that he has used the aid of 
cane for the last several years and uses a Dynasplint to 
support the right ankle, which he also uses when he at work.  
The Veteran related that because of his constant right ankle 
pain, he has difficulty showering, bathing, dressing and 
undressing.  Occupationally, he related that he is currently 
employed as a salesman but has not been promoted in three 
years.  He explains that his sales have gone down and that he 
is unable to keep up and is worried he might lose his job.

The VA examination (which included the joints and bones) in 
October 2006 revealed no osteomyelities or active infection, 
or constitutional symptoms like fever or weight loss.  There 
was no redness but some warmth in the right ankle compared to 
the left.  There was swelling and some tenderness on the 
medial and lateral malleolus, painful motion of the right 
ankle, and it was noted that the Veteran walked with an 
altered and antalgic gait noting a limp.  It was noted that 
the Veteran could not stand or walk for more than 10 to 15 
minutes; and that after standing or walking for more than 6 
to 7 minutes, the Veteran described that he felt as if he 
were standing on golf balls.  The range of right ankle motion 
was dorsi-flexion from 0 to 5 degrees, plantar flexion from 0 
to 35, inversion from 0 to 30 degrees, and eversion from 0 to 
5 degrees.  Pain was appreciated throughout the ranges, and 
the Veteran was unable to do repeat range of motion secondary 
to pain.  The diagnoses included right ankle degenerative and 
traumatic arthritis as a residual of the in-service fracture, 
and status post right ankle replacement.

VA and private medical records dated between January 2007 and 
January 2009 disclose that the Veteran complained of pain and 
swelling localized in the right foot and ankle.  When he was 
seen in January 2009 by a private examiner, the Veteran's 
complaints included right ankle pain.  Upon range of motion 
testing, active dorsiflexion was -10 degrees, passive 
dorsiflextion was -8 degrees, active plantar flexion was 43 
degrees, passive dorsiflexion was 45 degrees, active 
inversion was 20 degrees, passive inversion was 27 degrees, 
active eversion was 3 degrees, and passive eversion was 4 
degrees.  The strength testing revealed 4+/5 on plantar 
flexion, inversion and dorsiflexion, and revealed 5/5 on 
eversion.  The additional comments were "right ankle 
dorsiflexion lacking 30 degrees, plantar flexion 15 degrees, 
inversion 12 degrees, and eversion 12 degrees from normative 
data."

The Board has carefully considered not only the remote 
history of the status post fracture residuals of the right 
ankle in this case, but also the more recent history along 
the current medical findings, particularly in light of the 
Veteran's contentions in this case.  Essentially, the 
Veteran's status post fracture residuals of the right ankle 
are currently rated at 20 percent disabling for the following 
periods of time: (1) prior to September 4, 2003; (2) from 
January 1, 2004 to August 9, 2005; and (3) from September 1, 
2006.  The Board has particularly focused its appellate 
review on the medical evidence describing the Veteran's 
status post fracture residuals of the right ankle prior to 
and following right ankle surgery that was performed in 
September 2003, and following the total right ankle 
replacement that was performed in August 2005.

Having reviewed the record, for the period prior to September 
1, 2006, the Board finds that the residuals of a right ankle 
injury should be separately rated as (1) status post fracture 
of the right ankle, (2) osteomyelitis, and (3) scars of the 
right ankle, in light Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (holding that if the symptomatology is distinct and 
separate, the Veteran is entitled to separate evaluations).  
As such, VA is obligated to consider all issues reasonably 
inferred by the evidence of record.  See generally Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (citations 
omitted).

Prior to September 1, 2006

With respect to the Veteran's request for a disability rating 
in excess of 20 percent for status post fracture of the right 
ankle, at least for the time periods prior to September 4, 
2003, and from January 1, 2004 to August 9, 2005, the Board 
observes that the Veteran is already receiving the maximum 20 
percent schedular rating under Diagnostic Code 5271, which is 
based on x-ray findings of degenerative joint disease and 
posttraumatic arthritis of the right ankle joint associated 
with painful and marked limitation of ankle motion.  See also 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (which 
contemplates the criteria for limitation of ankle motion 
based on x-ray evidence of arthritis).  Hence, a higher 
rating is not assignable under that code.  In a similar 
manner, clinical examinations during the relevant time 
periods have repeatedly demonstrated that the Veteran has 
right ankle and foot motion, albeit markedly diminished.  
Hence, the Board may not rate his fracture residuals of the 
right ankle as ankylosis under Diagnostic Code 5270.  
Similarly, due to the lack of medical evidence showing 
nonunion or malunion of tibia and fibula associated with 
fracture residuals of the right ankle, a higher rating is not 
assignable under Diagnostic Code 5262.  See MRI, dated July 
2003 and April 2004; X-ray Reports, dated in November 2003 
and July 2004.

With respect to the residual scars of the right ankle, a 
separate 10 percent rating was assigned for this disability 
in a January 2007 rating decision.  Such rating was assigned 
effective from May 24, 2004, based on the date of receipt of 
the Veteran's claim for increase.  However, pursuant to 38 
C.F.R. § 3.157(b)(1), the date of VA outpatient or hospital 
examination report will be accepted as the date of receipt of 
a claim for increase, when such report relates to examination 
or treatment of a service-connected disability.  Here, the 
record contains a January 23, 2003, VA outpatient report 
indicating a two-month history of right ankle symptoms and 
pertaining to treatment of the Veteran's service-connected 
fracture residuals of the right ankle.  As such, the January 
2003 VA outpatient report may be accepted as a claim for 
increase, and may be considered for purposes of awarding a 
separate disability rating in light of that date under 
Diagnostic Code 7804, based on the presence of tender and 
painful surgical scars of the right ankle.  See VA 
Examination Report, dated July 2004 and October 2006.  Since 
the Veteran's residual scars of the right ankle are a 
separate and distinct disability and do not result in 
evaluation of the same fracture residuals of the right ankle 
twice under various diagnoses, a separate 10 percent rating 
is warranted under Diagnostic Code 7804, at least for the 
period prior to May 24, 2004.  Esteban, supra.

With respect to osteomyelitis, a review of the record 
discloses that the Veteran initially experienced episodes of 
infection at the site of injury to the right ankle following 
surgeries in November 1977, with no infection following until 
approximately two months prior his January 2003 visit to VA.  
Although the January 2003 x-rays were negative for 
osteomyelitis, the Veteran was diagnosed with cellulitis 
involving the right ankle in January 2003 and with recurrent 
infections including both staph infections and an infectious 
process in August 2003.  See Culture Specimen, dated January 
2003; and Bone Scan, dated August 2003.  At any rate, the 
Board accepts as credible the Veteran's testimony and 
assertions that he experienced episodes of infection 
involving the right ankle in January 2003, as well as before 
and after his right ankle surgeries in September 2003 and 
August 2005.  Indeed, after the right ankle surgery in 
September 2003, but before the right ankle replacement 
surgery in August 2005, the medical evidence suggests 
clinical indication for active infection in recent years, for 
which the Veteran received antibiotic therapy, with the 
results of a July 2005 Neutrospec White Blood Cell Scan 
showing no evidence (of soft tissue or bony accumulation) of 
activity in either the right ankle or foot to suggest 
infection.  Resolving all reasonable doubt in favor of the 
Veteran, the Board is persuaded that the Veteran has 
experienced several episodes of active infection 
characteristic of osteomyelitis in the past 5 years prior to 
September 1, 2006.  As such, the Board determines that a 20 
percent rating for chronic osteomyelitis of the right ankle 
is warranted, as a disability separate and distinct from a 
disability involving fracture residuals of the right ankle, 
at least for the period prior to September 1, 2006.  See 
Esteban v. Brown, supra.  At the same time, however, the 
medical evidence demonstrates that osteomyelitis did not 
result in involucrum or sequestrum nor have any chronic 
systemic or constitutional manifestations of osteomyelitis 
been objectively demonstrated.  Accordingly, the criteria for 
assignment of a rating in excess of 20 percent for 
osteomyelitis are not satisfied.

From September 1, 2006

With respect to the Veteran's request for a disability rating 
in excess of 20 percent from September 1, 2006, the record 
evidence shows that the Veteran underwent a total right ankle 
replacement on August 10, 2005.  See The Western Pennsylvania 
Hospital, Discharge Summary, dated August 2005.  Under 
Diagnostic Code 5056, prosthetic replacement of an ankle 
joint is rated 100 percent for 1 year following 
implementation of the prosthesis.  See Rating Decision, dated 
July 2006 (establishing the Veteran received a 100 percent 
rating for the 1-year prescribed period in accordance with 
Diagnostic Code 5056).  Thereafter, with chronic residuals 
consisting of severe painful motion or weakness, a 40 percent 
rating is warranted.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to diagnostic codes 5270 (for ankylosis of 
ankle) or 5271 (for limitation of ankle motion).  The minimum 
rating is 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5056.

Here, the objective clinical findings contained in the VA and 
private examination reports dated between October 2006 and 
January 2009 show the Veteran's service-connected fracture of 
the right ankle now contemplates the residuals of a total 
right ankle replacement.  These same examination reports also 
demonstrate chronic residuals at least in the form of 
severely painful and limited right ankle motion even after 
the total ankle replacement.  In light of this pertinent 
medical evidence, the Board finds it reasonable to conclude 
that the overall manifestations (i.e., the right ankle 
replacement, degenerative and posttraumatic arthritis, tarsal 
tunnel syndrome with peripheral neuropathy of the right 
ankle, superficial stable scars, and osteomyelitis) 
associated with the Veteran's fracture residuals of the right 
ankle more nearly approximate that of a 40 percent rating 
under Diagnostic Code 5056 requiring chronic residuals 
following a total ankle replacement.  As such, the provisions 
requiring rating by analogy for other diagnostic codes where 
there are intermediate degrees of residual symptomaology is 
not for application.  Moreover, a 100 percent rating is only 
in order for one year following ankle replacement.  For these 
reasons, the Board determines that the Veteran's fracture 
residuals of the right ankle are most appropriately evaluated 
at the maximum 40 percent rate under Diagnostic Code 5056, 
for prosthetic replacement of the right ankle, at least for 
the period from September 1, 2006.

DeLuca and the Amputation Rule

The Board has considered the holding in DeLuca v. Brown, 8 
Vet.App. 202 (1995), where, in cases such as this, where the 
Veteran's disability may be rated based on limitation of 
motion, functional impairment due to pain must be equated to 
loss of motion.  However, where as here, the Veteran is 
already receiving the maximum rating assignable for 
limitation of right ankle motion (i.e., 20 percent under 
Diagnostic Codes 5003, 5010, and 5271 at least for the 
periods prior to September 4, 2003, and from January 1, 2004 
to August 9, 2005), and for chronic residuals consisting of 
severe painful motion following prosthetic ankle replacement 
(i.e., 40 percent under Diagnostic Code 5056 for the period 
from September 1, 2006), consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet.App. 
80, 85 (1997).

Also, in evaluating the Veteran's right ankle disability, the 
Board has likewise considered the possibility of awarding a 
separate disability rating based on the presence of 
neurologic impairment involving the posterior tibial nerve in 
the area of the right ankle and foot, in light of Esteban, 
supra..

With respect to the Veteran's neurologic impairment in the 
area of the right ankle and foot, the private medical records 
from February 2006 to August 2006 reflect the Veteran was 
treated for and diagnosed with tarsal tunnel syndrome and 
peripheral neuropathy.  Electromyography (EMG) and nerve 
conduction velocity (NCV) testing from April 2006 resulted in 
a diagnostic impression of chronic diffuse motor sensory 
mixed polyneuropathy and tarsal tunnel syndrome in the area 
of the right ankle.  In an October 2006 VA examination, the 
Veteran reported numbness and tingling in the great and 
little toes of the right foot with total numbness of the 
great toe.  During this VA examination, the Veteran also 
reported that he was told by his private physician, Dr. M., 
that because of the scar tissue in his ankle, there was nerve 
compression causing tarsal tunnel syndrome which thereby 
caused tingling and numbness.  The Veteran also stated in the 
October 2006 VA examination that he was undergoing physical 
therapy for this condition.

The schedular criteria provide for a maximum 40 percent 
disability for the amputation of a leg below the knee, 
including amputation of the foot.  The "amputation rule", 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  See 38 
C.F.R. § 4.68.  

The Board finds that the objective medical evidence of record 
demonstrates that neurologic impairment of the Veteran's 
right lower leg manifested during the time in which he had 
already been assigned a 100 percent rating for the 1-year 
prescribed period under Diagnostic Code 5056 and at least for 
the period from September 1, 2006, at which times this 
disability encompassed only the area below the knee, 
including the ankle and the foot.  

The Board acknowledges that the Veteran has been assigned, at 
least for the period from September 1, 2006, a separate 10 
percent disability rating for scars of the right ankle 
(assigned by the RO in a prior rating decision) and has now 
been assigned the maximum 40 percent disability rating under 
Diagnostic Code 5056 for a right ankle replacement, thereby 
yielding a combined rating of 50 percent at least for the 
period from September 1, 2006.  Since the schedular criteria 
provide for a maximum 40 percent disability for the 
amputation of a leg below the knee, including amputation of 
the foot, a combined evaluation in excess of 40 percent for 
the Veteran's status post fracture residuals of the right 
ankle, to specifically include the scars, may not be granted 
under any regulatory provision.  Any additional disability 
rating or any higher increased rating would be a violation of 
the "amputation rule", which provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  See 38 C.F.R. § 4.68.  In Moyer 
v. Derwinski, 2 Vet. App. 289, 294 (1992), the Court held in 
essence that separate ratings may be combined until they meet 
the amputation rule.  Thus, while the objective medical 
evidence reflects the Veteran has a separate neurologic 
impairment, as well as a number of separate and distinct 
scars, in the area of the right ankle and foot for the 
periods prior to and after September 1, 2006, a combined 
rating in excess of 40 percent may not be assigned as this is 
a violation of the amputation rule.  38 C.F.R. § 4.68.

Moreover, while neurologic problems in the right ankle and 
foot have also been diagnosed following the right ankle 
replacement, they are adequately compensated for under 
Diagnostic Code 5056 as chronic residuals of severe painful 
motion.  Thus, the Board concludes that, resolving all 
benefit of the doubt in favor of the Veteran, the status post 
fracture residuals of the right ankle from September 1, 2006, 
warrant a disability rating of 40 percent, the maximum 
disability rating available under Diagnostic Code 5056. 

For the reasons discussed above, the record evidence does 
establish that the Veteran's disability warrants the 
following:  (1) no more than a 20 percent rating for status 
post fracture residuals of the right ankle, based on x-ray 
evidence of arthritis of the right ankle joint manifested by 
painful and marked limitation of motion, for the periods 
prior to September 4, 2003, and from January 1, 2004 to 
August 9, 2005; (2) a separate 20 percent rating for 
osteomyelitis of the right ankle, at least for the period 
from November 1, 2002 to August 31, 2006; (3) a separate 10 
percent rating for superficial stable scars of the right 
ankle, at least for the period from November 1, 2002 to 
August 31, 2006; (4) a combined 40 percent rating for the 
status post fracture residuals of the right ankle, with right 
ankle replacement, degenerative and posttraumatic arthritis, 
tarsal tunnel syndrome with peripheral neuropathy of the 
right ankle, tender and painful surgical scars, and 
osteomyelitis, at least for the period from September 1, 
2006.  Thus, in accordance with the amputation rule, the 
Board concludes that a combined rating in excess of 40 
percent, except for the prescribed total ratings temporarily 
assigned pursuant 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic 
Code 5056, for the status post fracture residuals of the 
right ankle is not warranted at any time since the claim for 
increase has remained open and pending.  See 38. C.F.R. § 
4.68; Hart v. Mansfield, 21 Vet. App. 505 (2007).

ORDER

For the periods prior to September 4, 2003, and from January 
1, 2004 to August 9, 2005, a disability rating in excess of 
20 percent for status post fracture residuals of the right 
ankle is denied. 

For the period from November 1, 2002 to August 31, 2006, a 
separate disability rating of 20 percent for osteomyelitis of 
the right ankle is granted, subject to the provisions 
governing the award of monetary benefits.

For the period from November 1, 2002 to August 31, 2006, a 
separate disability rating of 10 percent for superficial 
stable scars of the right ankle is granted, subject to the 
provisions governing the award of monetary benefits.

From September 1, 2006, a combined disability rating of 40 
percent for the status post fracture residuals of the right 
ankle, with right ankle replacement, degenerative and 
posttraumatic arthritis, tarsal tunnel syndrome with 
peripheral neuropathy of the right ankle, superficial stable 
scars, and osteomyelitis, is granted, subject to the 
provisions governing the award of monetary benefits.

A combined disability rating in excess of 40 percent, except 
for the prescribed total ratings temporarily assigned 
pursuant 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic Code 5056, 
for the status post fracture residuals of the right ankle is 
denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Veteran's September 2005 statement submitted with his 
October 2005 notice of disagreement notes that as he has had 
five surgeries on the right ankle, he was unable to perform 
his job and was in constant pain.  In an undated letter, the 
Veteran's employer reported that the Veteran had been 
employed at their company for eight years and the employer 
noticed that the Veteran's sales numbers had declined in the 
past three years due to health problems resulting from his 
ankle injury.  The employer also reported that both the 
Veteran's multiple surgeries and lost time due to doctor 
appointments and physical therapy affected his productivity.  
In an October 2006 VA examination, the Veteran reported his 
sales had gone down, that he was unable to keep up with his 
job and he was worried he might lose it.

Such factor's affecting the Veteran's employment status 
raised the issues of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2008) and under 38 C.F.R. § 4.16(b) 
(2008) based on individual unemployability (TDIU).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  Marginal 
employment is not considered to be substantially gainful 
employment.  The Court has indicated that, in essence, the 
unemployability question, that is, the veteran's ability or 
inability to engage in substantial gainful activity, has to 
be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant. See 
Moore v. Derwinski, 1 Vet. App. 83 (1991).  In this case, the 
evidence of record indicates that the Veteran's sales were 
going down, he sustained a decrease in salary, he was unable 
to keep up with the demands of his job and his feared he 
might lose his job, thereby raising the question of marginal 
employment under 38 C.F.R. § 4.16(b).

Under 38 C.F.R. § 3.321(b)(1) (2008), an extraschedular 
rating may be assigned in the case of "an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  In this case, the evidence 
of record indicates that the Veteran's income had decreased, 
he did not know whether he could keep his job, he had 
frequent periods of hospitalization due to his multiple ankle 
surgeries and had to take time off from work for treatment 
for the right ankle.  Therefore, the record reasonably raises 
the question of whether the Veteran's disability has markedly 
interfered with his employment pursuant to 38 C.F.R. § 
3.321(b)(1).  

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and 
further may determine, after an initial review by the 
authorities pursuant to §§ 3.321(b)(1) and 4.16(b), the 
propriety of assigning an extraschedular evaluation.  
Smallwood, supra (acknowledging that precedent did "not limit 
the [Board's] duty to consider whether an extra-schedular 
rating should be addressed by the appropriate official"); 
Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to 
channel requests for an extraschedular rating through certain 
officials who posses the delegated authority to assign such a 
rating in the first instance") (emphasis in original).  In 
determining whether unemployability exists, consideration may 
also be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his or her age or to any impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2008).  Thus, the Board determines that remand for 
consideration of the issues of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) and 38 C.F.R. § 4.16 (b), is warranted.

In considering the Veteran's contentions of marked 
interference with his employment under 38 C.F.R. § 
3.321(b)(1), the RO should also take into consideration the 
regulations of 38 C.F.R. § 4.68, providing that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  In this case, the schedular 
criteria provide for a maximum 40 percent disability for the 
amputation of a leg below the knee, including amputation of 
the foot.  Based on the conclusions above, a combined rating 
of 40 percent for the Veteran's status post fracture 
residuals of the right ankle, has been assigned at least for 
the periods prior to September 4, 2003, from January 1, 2004 
to August 9, 2005, and from September 1, 2006.

In order to give the Veteran every consideration with respect 
to the present appeal, and to ensure full compliance with due 
process requirements in light of the holdings of the Court 
and the VA General Counsel, it is the opinion of the Board 
that additional development of the record is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1), as well as for a claim for a 
TDIU under 38 C.F.R. § 4.16(b), and permit 
him the full opportunity to supplement the 
record as desired. 

2.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating for 
the status post fracture residuals of the 
right ankle pursuant to 38 C.F.R. § 
3.321(b)(1), in light of 38 C.F.R. § 4.68, 
and under 38 C.F.R. § 4.16(b) are met, .  
If such criteria are met, the case should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
remains unfavorable to the Veteran, he 
should be furnished with a supplemental 
statement of the case and an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


